Citation Nr: 1102285	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-04 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, denied 
entitlement to a rating in excess of 30 percent for PTSD.  The 
current 50 percent rating was assigned in a November 2008 rating 
decision, effective May 16, 2007.  

In October 2010, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  The 
Veteran also testified before a decision review officer (DRO) at 
the RO in April 2008.  Transcripts of both hearings are of 
record.


FINDINGS OF FACT

1.  For the period prior to November 6, 2007, the Veteran's PTSD 
manifested occupational and social impairment with reduced 
reliability and productivity due to such symptoms as nightmares, 
irritability, intrusive thoughts, and depression, but did not 
result in occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.      

2.  For the period beginning November 6, 2007, the Veteran's PTSD 
is productive of serious but not total occupational and social 
impairment due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  For the period beginning November 6, 2007, the schedular 
criteria for a rating in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  For the period beginning November 6, 2007, the schedular 
criteria for a rating of 70 percent, but not higher, for PTSD are 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1-4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was granted in a June 2005 rating 
decision with an initial 30 percent evaluation assigned effective 
February 15, 2005.  The December 2007 rating decision on appeal 
continued the 30 percent evaluation, but an increased 50 percent 
evaluation was assigned in a November 2008 rating decision, 
effective May 16, 2007.  The Veteran contends that an increased 
rating is warranted as his PTSD is productive of symptoms that 
meet the criteria for 70 percent and 100 percent ratings. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, 
VA also will consider the extent of social impairment, but shall 
not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 50 percent disabling 
under Diagnostic Code 9411, in accordance with the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the 
general rating formula, a 50 percent rating is warranted for PTSD 
if it is productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to compete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

As a preliminary matter, the Board notes that it may not 
compensate the Veteran for nonservice-connected disorders, but 
the Board is also precluded from differentiating between 
symptomatology attributed to a nonservice-connected disability 
and a service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  The Veteran has been consistently diagnosed with 
PTSD and a depressive disorder, but VA examiners throughout the 
claims period have noted that the two disorders are inter-
related, and the symptoms of each condition have not been 
separated.  The Board will therefore consider all psychiatric 
symptomatology as associated with the Veteran's service-connected 
PTSD. 

During the period prior to November 6, 2007, the Board finds that 
the Veteran's PTSD symptoms most nearly approximated the criteria 
associated with the current 50 percent rating.  As to the 
schedular criteria, the Veteran's PTSD demonstrated several of 
the specific symptoms listed under Diagnostic Code 9411.  His 
affect was described as anxious by the July 2007 VA examiner, and 
his VA treatment records indicate findings of poor concentration 
and memory in September 2007 and consistent disturbances of mood.  
The Veteran also endorses other symptoms of PTSD during this 
period including nightmares, flashbacks, intrusive thoughts, 
hypervigilance, and an exaggerated startle response.  

The Global Assessment of Functioning (GAF) scores assigned during 
this period are also consistent with symptoms that are associated 
with a 50 percent evaluation.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2010)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  The Veteran's 
scores during the period prior to November 6, 2007 ranged from 41 
(assigned at the VA Medical Center (VAMC) in September 2007) to 
50 (assigned by the July 2007 VA examiner).  The July 2007 VA 
examiner further described the Veteran's PTSD symptoms as 
moderate to severe.  

The Board notes that while some of the GAF scores assigned by the 
Veteran's treating physicians at the VAMC during this period were 
consistent with serious symptomatology and even some impairment 
in reality testing or communication, the specific symptoms 
described by the Veteran and his doctors are contemplated by the 
currently assigned 50 percent evaluation.  Furthermore, GAF 
scores, are only one factor in determining an appellant's 
disability.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003); 
Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  Prior to 
November 6, 2007, the Veteran experienced bouts of sadness and 
depression, with episodes of anger and irritability.  However, he 
consistently denied experiencing hallucinations or delusions, had 
no impairments to communication or speech, and manifested 
unimpaired insight and thought processes.  While he reported one 
instance of suicidal ideation on August 2, 2007, the next day he 
denied any thoughts of suicide and denied suicidal ideation 
throughout the rest of the period.  

The Veteran's symptoms also seemed to improve throughout the 
period prior to November 6, 2007.  In the middle of August 2007, 
he reported that he had begun a physical exercise routine and was 
interested in fishing again.  Similarly, in October 2007, the 
Veteran reported that his symptoms of PTSD were improving and his 
assigned GAF scores during this period increased slightly.  
Therefore, while the GAF scores assigned by the Veteran's VA 
health care providers prior to November 6, 2007 were indicative 
of serious symptomatology, the actual symptoms described and 
observed were consistent with the current 50 percent evaluation 
during this period. 

The Veteran also manifested social and occupational impairment 
that most nearly approximated the criteria associated with a 50 
percent evaluation prior to November 6, 2007.  Upon VA 
examination in July 2007, the Veteran was found to manifest 
moderate to severe social and occupational dysfunction, and while 
he stated that he mostly stayed at home and isolated himself, he 
continued to attend church on a weekly basis.  The examiner also 
concluded that the Veteran was, in a sense, not capable of 
independent living, but this finding was based on the Veteran not 
venturing out of the house to run errands such as purchasing 
groceries due to PTSD symptoms.  The examiner noted that the 
Veteran was capable of bathing, and feeding himself, and had no 
impairment to thought processes or communication and no 
inappropriate behaviors.  As noted above, the Veteran also began 
to express interest in certain recreational activities during 
this period such as exercising and fishing.  The Board therefore 
finds that the Veteran's social and occupational impairment 
during the period prior to November 6, 2007 most nearly 
approximated difficulty in establishing and maintaining effective 
work and social relationships and reduced reliability and 
productivity which was consistent with the current 50 percent 
evaluation.  

The Board has also considered whether the Veteran's disability 
warrants a 70 percent rating during the period prior to November 
6, 2007, but as the evidence does not establish the presence of 
symptoms associated with an increased rating or impairment in the 
areas of family relations, judgment, or thinking due to PTSD, a 
70 percent rating is not warranted.  See Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001) (a 70 percent evaluation is assigned 
when there is impairment in most of the areas of work, school, 
family relations, judgment, thinking, and mood).  The disorder 
did not result in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine actives; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); inability to establish and maintain effective 
relationships.  The Veteran's PTSD therefore most nearly 
approximates a 50 percent evaluation for the period prior to 
November 6, 2007.  

For the period beginning November 6, 2007, the Board finds that 
an increased 70 percent evaluation is warranted.  In November 
2007, the Veteran underwent a psychiatric examination at the VAMC 
with the PTSD clinical team (PCT).  At that time, his PTSD was 
found to cause significant impairment across multiple domains of 
functioning.  Throughout the period beginning November 6, 2007, 
the Veteran also endorsed several symptoms specifically 
contemplated by a 70 percent evaluation, such as suicidal 
ideation, daily panic attacks, and impaired impulse control.  The 
Veteran's VA treatment records also note worsening problems with 
memory and concentration as well as the onset of some visual and 
oral hallucinations.  

The Veteran's GAF scores during this period are also consistent 
with an increased 70 percent evaluation.  While his GAF scores 
remained in the 40s during this period, in contrast to the period 
discussed above the Veteran's symptom presentation was consistent 
with serious symptoms.  Upon VA examination in August 2008, the 
Veteran complained of worsening nightmares, frequent suicidal 
ideation, and hearing voices and a GAF score of 48 was assigned.  
Similar symptoms were reported during the June 2010 VA 
examination and while a GAF score of 53, indicating only moderate 
symptoms, was assigned, the Board finds that the Veteran's 
symptoms are contemplated by an increased 70 percent rating under 
the general rating formula.  

The Board also finds that a 100 percent evaluation is not 
warranted for PTSD during the period beginning November 6, 2007.  
The Veteran is entitled to a 100 percent rating if his service-
connected PTSD causes total occupational and social impairment, 
regardless of whether he has some, all, or none of the symptoms 
listed in the rating formula, and regardless of whether his 
symptoms are listed in the Rating Schedule.  See Mauerhan v. 
Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Thus, while the 
Veteran has not manifested any of the specific symptoms 
associated with a total rating, the Board finds that he has also 
not manifested total occupational and social impairment during 
this claims period and a 100 percent evaluation is not 
appropriate.  

Although the record does contain some evidence that the Veteran 
was unemployable due to service-connected PTSD during this 
period, the Board finds that the weight of the evidence is 
against a finding that the Veteran manifests total occupational 
and social impairment.  The Veteran's VA health care providers 
first found that he was not able to work due to PTSD in January 
2008, and have since consistently noted that the Veteran PTSD 
symptoms, especially his problems with concentration, prevent him 
from maintaining employment.  However, the August 2008 and June 
2010 VA examiners identified only moderate to severe occupational 
impairment due to PTSD and the Vet's GAF scores during this 
period have not been indicative of an inability to function.  
Additionally, the Veteran has remained married to his wife of 
over 40 years throughout the claims period, and he testified in 
October 2010 that he got along well with his children and 
grandchildren.  The Veteran and his wife also testified that he 
had no behavioral problems in public and that the Veteran was 
capable of caring for himself.  The record contains several 
statements from the Veteran's family, friends, and neighbors 
describing his PTSD symptoms, but these statements also indicate 
that the Veteran is not totally socially isolative.  Furthermore, 
the Veteran has continued to attend church during the period 
beginning November 6, 2007, and while a statement from his pastor 
indicates that his attendance has become less regular, the 
Veteran has continued to attend services.  

The evidence therefore shows that the Veteran has not manifested 
total occupational and social impairment due to PTSD during the 
period beginning November 6, 2007, as he maintained ties with 
both family and friends, including a marriage of several decades.  
His GAF scores have also been indicative of serious symptoms, but 
do not establish total impairment.  The preponderance of the 
evidence is thus against a finding that the severity of the 
Veteran's symptoms are contemplated by a 100 percent rating as 
his PTSD does not meet or approximate total occupational and 
social impairment.  38 C.F.R. §§ 4.7, 4.21.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating other than that granted above, 
but has found none.  In addition, the Board has considered the 
doctrine of reasonable doubt but has determined that it is not 
applicable to this period because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's PTSD is manifested by 
symptoms such as nightmares, intrusive thoughts, irritability, 
and social and occupational impairment.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is not 
warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a July 2007 letter.  The 
Veteran also received notice regarding the disability-rating and 
effective-date elements of the claim in the July 2007 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
records from the Social Security Administration (SSA).  
Additionally, the Veteran was provided proper VA examinations in 
response to his claim for an increased rating.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

For the period prior to November 6, 2007, a rating in excess of 
50 percent for PTSD is denied. 

For the period beginning November 6, 2007, a 70 percent rating 
for PTSD is granted.


REMAND

The Court of Appeals for Veterans Claims (Court) has held that a 
request for a total disability rating due to individual 
employability resulting from service-connected disability (TDIU), 
whether expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather part 
of the adjudication of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a disability, it 
is part of the claim for benefits for the underlying disability.  
Id at 454.

The record contains both lay and medical evidence that the 
Veteran's service-connected PTSD has significantly impaired his 
employment.  While the Court has determined that a claim for TDIU 
is part of the Veteran's claim for an increased rating currently 
on appeal, the RO has not explicitly adjudicated the entitlement 
to TDIU.  The Veteran would therefore be prejudiced if the Board 
were to decide this claim without prior adjudication by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider whether 
the Veteran has been prejudiced thereby).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Adjudicate the issue of entitlement to 
TDIU.  If the Veteran does not meet the 
schedular criteria for a grant of TDIU at 
anytime during the claims period, determine 
whether the case should be referred to the 
Director of the VA Compensation and Pension 
Service for extra-schedular consideration 
under 38 C.F.R. § 4.16(b).

2.  If TDIU is not granted, the AOJ should 
issue a supplemental statement of the case, 
before returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


